Opinion by
Keefe, J.
Two reports of the collector were received in evidence at the hearing but no testimony was introduced. It appeared that the certificate of outward manifest (Form 4467) required by article 397 (3), Customs Regulations of 1937, was not furnished prior to liquidation and therefore the collector assessed duty. It is now conceded that the collector is satisfied that the goods were of domestic origin and that no drawback had been paid, and that had the 90 days not expired he would have been willing to waive the evidence of exportation under article 398. In view of all the official papers in the record and Abstract 47521 the radio equipment was held entitled to free entry under paragraph 1615 as American goods returned, as claimed.